UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
MACRO COl\/[PANIES, INC. CIVIL ACTION NO. 6:18-cV-Ol 145
VERSUS JUDGE SUl\/IMERHAYS

DEARYBURY OIL & GAS, INC., MAGISTRATE JUDGE HANNA
ET AL.

JUDGMENT

This matter Was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
consideration of objections tiled, this Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its own. Accordingiy,

IT IS ORDERED, ADJUDGED, AN]) DECREED that the motion for
remand (Rec. Doc. ll) filed by the plaintiff, l\/[aoro Companies, Inc., is GRAN'[ED
and this matter is remanded to the 15th Judicial District Court, Lafayette Parish,
Louisiana, consistent With the report and recommendation

l>€G€n/:L)U

Signed at Lafayette, Louisiana, this g day of Nove-m'ber, 2018.

  

 

  
 

- oBERT R smanRrLaYs
memo sTATEs Drs'nncr

 

